Case 2:15-cr-00055-.]PB Document 80 Filed 02/15/19 Page 1 Of 3 17040

 

 

|_.L
‘ §
O F F I C I A L U S E O N-L Y §
DEPARTMENT OF HOMELAND SECURITY TECS ACCESS CODE 3
ICE
PAGE l

R E P O R T O F I N`V E S T I G A T I O N

 

CASE NUMBER SBlBHSlSGCOOD4
OCDETF NO: WC-ND -00077

TITLE: OPERATION DENIAL

 

 

CASE STATUS: INTERIM RPT
REPORT DATE DATE ASSIGNED PROGRAM CODE d REPORT NO.
072215 062415 - YLO 002

 

RELATED CASE NUMBERS:

 

COLLATERAL REQ:

 

TYPE OF REPORT:
INVESTIGATIVE FINDINGS

 

 

 

TOPIC: INTERVIEW OF MARIA ELENA CERON_ESCOBAR

 

SYNOPSIS: n
In January 2015, Homeland Security Investigations (HSI) agents assigned to the
Grand Forks Narcotics Task Force (GFNTF) opened a joint case with local law
enforcement agencies regarding a recent outbreak of drug overdoses resulting in
the death of a young adult in the Grand Forks, ND area. Background information
suggests that Ryan JENSEN, Brandon HUBBARD, and others are responsible for
distributing fentanyl and heroin which resulted in the drug overdoses in ND and
elsewhere. Information also suggests that the fentanyl originated in China and
was mailed into the United States from Canada. The investigation is ongoing to
disrupt and dismantle the organization responsible for importing and
distributing fentanyl which resulted in death in the District of North Dakota.

This ROI details the interview of Maria Elena CERON ESCOBAR at.the El Dorado
International Airport by HSI Bogota Agents.

 

 

 

 

 

DISTRIBUTION= sIGNATURE= y -
case RACGC sAcMS vARGAs ' JAIRO R sPECIAL AGENT
APPROVED= \
MchAIN cHARLEs IcE AssT ATTACHE
0RIGIN oFFIcE= ss TELEPHONE= 011 383 2643
` BOGOTA 1 ATTACHE
' TYPIST= vARGAs

 

 

 

 

 

O F F I C I A L U S E 0 N L Y
THIS DOCUMENT IS LOANED TO YOU FOR OFFICIAL USE ONLY AND REMAINS THE PROPERTY
TF THE DEPARTMENT OF HOMELAND SECURITY,'ICE- ANY FURTHER REQUEST FOR
'SCLOSURE OF THIS DOCUMENT OR INFORMATION CONTAINED HEREIN SHOULD BE REFERRED
T'C'E HEADQUARTERS TOGETHER. WITH A COPY OF THE DOCUMEN'I’. EleB|T

A%_

Ebbi¢$'

 

ease 2:15-cr-00055-JPB D¢cumem 30 Filed 02/15/19 Page 2 of 3 17041

 

 

 

 

|_1
0 F F I C I A L U S E 0 N L Y h
;_¢
DEPARTMENT OF HOMELAND SECURITY PAGE 2
ICE
CASE NUMBER SBl3HSlSGC0004
`R E P O R T O F I N V E S T I G A T I O N
C O N T I N U A T I O N REPORT NUMBER: 002
CASE PROGRAM CODES:
YLO DRUG SMUGGLING G2C OR'HIDTA FinanCial S 2BH DIGITAL CURRENCY
ZBI ONLINE BLACK MARKETS 3GS HSI NTC ASSIST 211 HIDTA PROGRAM
210 OCDETF 712 NTC CARGO UNIT 1R6_CYBER CRIME UNIT

 

 

 

O F F I C I A L U S E 0 N L Y
THIS DOCUMENT IS LOANED TO YOU FOR OFFICIAL USE ONLY AND REMAINS THE PROPERTY‘
OF THE DEPARTMENT OF HOMELAND SECURITY, ICE. ANY FURTHER REQUEST FOR
DISCLOSURE OF THIS DOCUMENT OR INFORMATION CONTAINED HEREIN SHOULD BE REFERRED
TO ICE HEADQUARTERS TOGETHER WITH A COPY OF THE DOCUMENT.

 

ease 2:15-cr-00055-JPB Documem 30 Filed 02/15/19 Page 3 of 3 _17042

 

 

 

|_\
q
\ , o
‘ oFFICIALUSEONLY §
DEPARTMENT oF HOMELAND sEcURITY PAGE 3
ICE
cAsE mmBER ssl3Hsichooo4
REPORT oF INVESTIGATION
coNTINUATIoN REPC)RTNUMBER= 002

 

DETAILS OF INVESTIGATION

This ROI details the interview of Maria Elena CERON ESCOBAR at the El Dorado
International Airport by HSI Bogota Agents. -

On July 15, 2015, HSI Attache Bogota assisted HSI Fargo based on a collateral
'request. HSI Fargo requested agents in Bogota, Colombia interview the mother
of Daniel VIVAS CERON, who had just been arrested in Panama City, Panama based
on an outstanding federal arrest warrant. HSI Bogota was advised that the
mother, Maria Elena CERON ESCOBAR, was waiting for VIVAS CERON's arrival at the
El Dorado International Airport. HSI Fargo agents also advised HSI Special
Agent Steven Munson that CERON ESCOBAR may be involved in the narcotics scheme
for which VIVAS CERON was charged.

At approximately 5:25 p.m., HSI Special Agents Munson and Ubaldo D Rios arrived
at the airport in order to locate and make contact with CERON ESCOBAR. Agents
were provided a photograph to assist in identifying her.

At approximately 5:35 p.m., agents located CERON ESCOBAR near the exit area for
international arriving passengers. Agents walked over and SA Rios called CERON
ESCOBAR by her first name, "MARIA," to which she responded by turning around
and stating "Si." SA Rios then identified himself and explained to CERON
ESCOBAR that the agents wanted to talk to her about her son. The agents also
informed CERON ESCOBAR that her son had_been arrested in Panama City, Panama,`
upon his arrival. CERON ESCOBAR acknowledged that she understood who the
agents were and asked why her son, VIVAS CERON, had been arrested since he had
just gotten out of prison in Canada after serving a twelve years sentence. SA
Rios informed her that he was not familiar with the charges or when the arrest
warrant had been issued. CERON ESCOBAR seemed to be confused and stated she
could not understand how her son could be in trouble or commit a crime while
being in prison. SA Munson asked CERON ESCOBAR if she would like to move_away
from the public area and discuss the case somewhere else, such as a coffee shop
that was upstairs, and she agreed.

CERON ESCOBAR voluntarily followed both SA Munson and SA Rios to a coffee shop
in the upper level of the airport. SA Munson asked CERON ESCOBAR if she spoke
English and she stated, "Si." Once there, SA Munson purchased CERON ESCOBAR a
coffee and then, along with SA Rios, the interview began. CERON ESCOBAR stated
that she did missionary work and worked at a Pentecostal Church in Canada and a
Korean Missionary in Dominican Republic for two years. She stated she is
currently living in Venezuela with her husband, prior to that they lived for
thirty years in Montreal, Canada. She recently arrived to Bogota, Colombia
several days ago in order to welcome VIVAS CERON; who was being deported from
Canada to Colombia. -

0 F F I C I A L U S E O N L Y
THIS DOCUMENT IS LOANED TO YOU FOR OFFICIAL USE ONLY AND REMAINS THE PROPERTY
OF THE DEPARTMENT OF HOMELAND SECURITY} ICE. ANY FURTHER REQUEST FOR
DISCLOSURE OF THIS DOCUMENT OR INFORMATION CONTAINED HEREIN SHOULD BE REFERRED
TO ICE HEADQUARTERS TOGETHER WITH A COPY OF THE DOCUMENT.

 

